Citation Nr: 0016146	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-14 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran, who served on active duty almost continuously 
from October 1942 to December 1957, died in February 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that denied the appellant's claim for service 
connection for the cause of the veteran's death.

It is herein noted that, while the appellant's July 1998 
notice of disagreement also addressed the issue of accrued 
benefits, it was indicated in the August 1998 statement of 
the case that no decision had been made on an accrued claim.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the originating agency.

2.  The cause of the veteran's death in February 1998 was 
metastatic colon cancer; no other condition was reported to 
have contributed to the veteran's death.

3.  Adenocarcinoma of the colon was not present in service, 
was not manifested within one year thereafter and this 
disability is not otherwise shown to be related to service or 
to a service-connected disability.

4.  No competent medical evidence demonstrating that a 
service-connected disability either caused, hastened, or 
contributed substantially or materially to the veteran's 
death has been submitted.

5.  The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The legal question to be answered 
initially with respect to this claim is whether the appellant 
has presented evidence of a well-grounded claim; that is, a 
claim that is plausible.  If she has not presented a well-
grounded claim, her appeal must fail and there is no duty to 
assist her further in the development of that claim because 
such development would be futile.  38 U.S.C.A. § 5107(a).  As 
will be explained below, the Board finds that this claim is 
not well grounded.

Factual Background

The certificate of death reflects that the veteran died in 
February 1998 due to metastatic colon cancer.  There was no 
indication that any other condition contributed to the 
veteran's death and it was reported that an autopsy was not 
performed.  At the time of the veteran's death, service 
connection was in effect for subtotal gastrectomy, status 
post Billroth II, symptomatic, with duodenal ulcer by 
history, rated 40 percent disabling; hallux valgus, right 
foot, post operative, rated 10 percent disabling; internal 
hemorrhoidectomy, left hallux valgus, pes planus, malaria, 
residual scar of wound below the right knee and appendectomy 
scar, each rated non-compensable.

The veteran's service medical records included no references 
to adenocarcinoma of the colon by way of complaints, 
findings, treatment or diagnosis.  VA medical records show 
that the veteran, in February 1995, was admitted to the VA 
Medical Center, Lexington, for surgery.  It was indicated 
that he had reported abdominal pain approximately six weeks 
previously and that a colonoscopy approximately four weeks 
previously had shown a mass in the cecum of the colon near 
the ileocecal valve.  Pathology of the biopsy had shown 
moderately differentiated adenocarcinoma.  Following his 
admission the veteran underwent a right hemicolectomy.  The 
diagnoses on discharge were colon mass and moderately 
differentiated adenocarcinoma.

A VA gastrointestinal examination of the veteran was 
conducted in December 1995.  At that time it was noted that 
the February 1995 right hemicolectomy had revealed Duke's B 
adenocarcinoma penetrating the colonic wall into the 
pericolonic fat with no evidence of metastases at that time.  
It was reported that several months ago he was found to have 
liver metastases.  The diagnoses following examination were 
Duke's B adenocarcinoma of the cecum invading the pericolonic 
fat; and status post subtotal gastrectomy, status post 
Billroth II anastomosis for peptic ulcer disease following an 
upper gastrointestinal bleed, done in 1962 with weight loss, 
anorexia and constipation since that time.

Additional VA inpatient and outpatient treatment records 
covering the period from March 1995 through June 1997 show 
that the veteran began undergoing chemotherapy later in 1995 
and that he continued to be treated for the adenocarcinoma.  
In none of the aforementioned medical records was it 
indicated that the veteran's adenocarcinoma of the colon was 
etiologically related to a service-connected  disability.

Analysis

The appellant has requested that service connection be 
granted for the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991) provides, in pertinent part, that when any 
veteran dies from a service-connected or compensable 
disability, the VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  The death 
of a veteran is due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (West 1991).

The appellant argues that, while the veteran died from 
cancer, this condition was secondary to the veteran's 
service-connected gastrointestinal disability.  She asserts 
that the veteran underwent surgery for the service-connected 
gastrointestinal disability and that this was involved in 
causing the veteran's death.

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  When, as here, a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence is required to 
establish well-grounded claims.  While the veteran's spouse 
was certainly competent to judge the immediate effects of the 
veteran's treatment, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge..."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Further, 
causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286 (1992).

The first medical evidence of adenocarcinoma of the colon is 
in early 1995, almost four decades following the veteran's 
separation from service.  No medical opinion linking the 
adenocarcinoma to a service-connected disability is of 
record.  Although the appellant has expressed her opinion 
that such a relationship exists, she is not qualified, as a 
lay person, to furnish medical opinions or diagnoses.  
Espiritu, supra.

Here, the appellant has not submitted any medical opinion or 
other evidence which supports this claim.  Further, no 
evidence has been presented to show that the established 
cause of the veteran's death, adenocarcinoma of the colon, 
was present in service or for many years thereafter, or that 
the condition was otherwise related to service.  Given the 
evidence that is of record, this claim may not be considered 
well grounded.  38 U.S.C.A. §§ 1310, 5107; 38 C.F.R. 
§§ 3.312, 20.101 (1999).  Since this claim is not well 
grounded, it must, accordingly, be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).

To submit a well-grounded claim, the appellant would need to 
offer competent evidence, such as a medical opinion, that 
there is a relationship between the cause of the veteran's 
death and his military service or a service-connected 
disability.  Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well-grounded claim not having been submitted, 
entitlement to service connection for the cause of the 
veteran's death is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

